Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Koskan et al in view of Bridger et al ‘411, for the reasons of record.
Claims 3-7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Koskan et al in view of Bridger et al ‘411 as applied to claim 1 above, further in view of CN 104276882 A, for the reasons of record.
Applicant’s argument, that none of Koskan et al, Bridger et al ‘411 and CN 104276882 A provides any teaching or suggestion to use a combination of polyglutamic acid and magnesium ammonium phosphate, is not convincing, since the rejection is not based on a premise that any of these references teach or disclose a combination of polyglutamic acid and magnesium ammonium phosphate. The issue is whether it would be obvious from Bridger et al ‘411 to include magnesium ammonium phosphate as a component in the composition of Koskan et al. Applicant’s argument, that none of Koskan et al, Bridger et al ‘411 and CN 104276882 A describe or suggest the unexpected synergistic effect achieved by the combination of polyglutamic acid and magnesium ammonium phosphate, is not convincing. Koskan et al disclose at col. 9, line 62 to col. 10, line 16 that polyglutamic acid increases the efficiency of utilization of nutrients, both natural and synthetic, specifically disclosing nitrogen, phosphorus and magnesium as nutrients whose efficiency of utilization is enhanced by the polyglutamic acid. There is no evidence on record showing that the synergism exhibited by the combination of polyglutamic acid and magnesium ammonium phosphate would be any greater than would be expected from the disclosure of Koskan et al that polyglutamic acid increases the efficiency of utilization of magnesium, phosphorus and nitrogen. It would be further obvious to provide a weight ratio of the polyglutamic acid to the magnesium ammonium phosphate of 1:100 to 1000, since Koskan et al disclose at col. 10, lines 22-28 that a suitable dosage rate to provide a sufficient productivity of enhancing amount of the polyglutamic acid can be about two to about 500 ounces of the polyglutamic acid per acre.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736